Citation Nr: 0118495	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In March 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

As noted above, the Board remanded this claim to the RO in 
March 2001, for additional development.  Among other things, 
the RO was instructed to have the veteran examined by a board 
certified psychiatrist, who was qualified to evaluate and to 
diagnose PTSD, and who had not previously examined the 
veteran, to determine if the veteran had a diagnosis of PTSD, 
and if so, whether the diagnosis was related to his military 
service.  It was pointed out that the veteran received the 
Purple Heart Medal for shrapnel wounds to his chest, and thus 
an inservice stressor had been confirmed.  The RO was also 
instructed to further develop the claim in compliance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  The RO was to ask the veteran concerning 
specific treatment he may have received for PTSD or any other 
psychiatric disorder.  The RO was advised at that time that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a remand 
by the Board conferred on the veteran as a matter of law, the 
right to compliance of the remand orders.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes, and the veteran's representative has 
asserted, that while the case was in remand status, the RO 
did not comply with the Board's orders.  

In light of the above noted circumstances, this claim is 
hereby REMANDED to the RO for the following:

1.  The RO should fully comply with 
mandates contained in the Board's March 
2001 remand.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




